Petition brought by Michael Manoog Desdegulian, an attorney in this state, to obtain permission to practice law under the name of Michael Manoog Julian,' to conform with his name as changed by decree of the Probate Court of the City of Pawtucket dated May 23, 1973. It is ordered that the prayer of the petition be granted, that petitioner henceforth be permitted to practice law solely under the name of Michael Manoog Julian, and that the pertinent records of this court with respect to the certificate of admission be amended to show such change in petitioner’s name.
Joslin, J., not participating.